tcmemo_2012_122 united_states tax_court daniel w rood and rebecca rood petitioners v commissioner of internal revenue respondent docket no filed date a brian phillips for petitioners randall b childs for respondent memorandum opinion goeke judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule respondent contends that no genuine 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court continued issue exists as to any material fact and that the determination to deny petitioners’ deduction for alimony payments should be upheld the issue for decision is whether certain payments by petitioners qualified as deductible_alimony in accordance with sec_71 for the reasons stated below we shall grant respondent’s motion for summary_judgment background at the time the petition was filed petitioners resided in orlando florida on date daniel rood married ida wozniak in orlando florida no children were born of the marriage in mr rood and ms wozniak filed a dissolution of marriage action in orange county florida during the course of their divorce proceedings mr rood and ms wozniak entered into negotiations regarding settlement as part of these negotiations ms wozniak’s attorney sent a letter dated date to mr rood’s attorney proposing a settlement offer including a provision whereby-- the husband shall pay to the wife the sum of dollar_figure a month for as long as she continues to be enrolled at rollins college to complete her degree as planned but no longer than a period of five years continued rules_of_practice and procedure thereafter mr rood’s attorney sent a letter to ms wozniak’s attorney stating-- the following items have been proposed by my client mr rood as also being agreeable to your client ms wozniak revised as follows this amount of dollar_figure per month for as long as the wife continues to be enrolled at rollins college to complete her degree as planned but no longer than a period of sixty months beginning thirty days after the entry of the final judgment by way of income deduction order is non-modifiable on date mr rood and ms wozniak entered into a marital property settlement agreement msa pursuant to the msa mr rood received the marital residence in exchange for a dollar_figure payment to ms wozniak furthermore mr rood had to pay ms wozniak dollar_figure toward equitable distribution of the marital assets moreover paragraph of the msa states-- the respondent husband shall pay non-modifiable lump sum alimony in the amount of dollar_figure to the petitioner wife at the rate of dollar_figure per month for a period of months by income deduction order beginning thirty days after the entry of the final judgment the divorce between mr rood and ms wozniak became final on date upon a final judgment of dissolution of marriage final judgment issued by the ninth judicial circuit_court for orange county florida county court paragraph of the final judgment incorporates the msa and paragraph of the final judgment states-- the husband shall pay to the wife as non-modifiable lump sum alimony the sum of three hundred thousand dollar_figure and no dollars payable monthly in the amount of five thousand dollars dollar_figure and no dollars beginning date and continuing each month thereafter for sixty months until paid in full the said alimony shall be paid_by income deduction order to the wife also included in the final judgment was a provision stating that the county court retains jurisdiction of the parties hereto and the subject matter hereof for the purpose of enforcement of obligations as between the parties the county court also issued an income deduction order to mr rood’s employer the income deduction order instructed mr rood’s employer to withhold amounts from mr rood’s paycheck and pay to the florida department of revenue n on-modifiable lump sum alimony in the amount of dollar_figure payable at the rate of dollar_figure per month for sixty months beginning date until date or until notified that said amount has been paid in full mr rood subsequently married rebecca rood petitioners filed a joint income_tax return for the tax_year claiming an alimony deduction of dollar_figure for payments made to ms wozniak during respondent examined petitioners’ income_tax return and determined that the payments were not deductible therefore respondent determined a dollar_figure deficiency in petitioners’ income_tax petitioners timely filed a petition with this court and respondent filed a motion for summary_judgment i summary_judgment discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment may be granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioners filed an affidavit and a response to respondent’s motion for summary_judgment in petitioners’ response they contend that the provisions in the divorce decree msa and income deduction order providing for non-modifiable lump sum alimony should be interpreted as providing for rehabilitative alimony that would terminate upon ms wozniak’s death petitioners argue that a critical factor in determining whether a payment is deductible_alimony is whether the payment is modifiable even though the divorce decree explicitly states that the payments are nonmodifiable petitioners argue that the payments were in fact modifiable because the county court retained jurisdiction to enforce the msa and the msa could be modified by an agreement by both the parties moreover petitioners assert that florida law considers the intent of the parties in determining the character of payments labeled as alimony and the settlement negotiation letters between mr rood and ms wozniak leading up to the final judgment demonstrate that the payments should be classified as deductible rehabilitative alimony that would terminate upon ms wozniak’s death petitioners urge us to consider the settlement negotiation letters in determining the intent of the parties because they argue the florida parol evidence rule requires examination of extrinsic evidence ii history of alimony payment deductions under sec_71 before_1984 sec_71 required courts to consider a number of factors to determine whether certain transfers of money would be treated as alimony for federal_income_tax purposes 102_f3d_842 6th cir aff’g tcmemo_1995_183 whether payments represented alimony or a property settlement was a question of intent id pincite intent was to be ascertained from the agreement itself and from the surrounding facts and circumstances id congress amended sec_71 in the deficit_reduction_act_of_1984 pub_l_no sec_422 stat pincite to eliminate the subjective inquiries into the intent and the nature of payments that had plagued the courts in favor of a simpler more objective test see baker v commissioner tcmemo_2000_164 citing hoover v commissioner f 3d pincite h_r rept no part ii pincite u s c c a n the objective test was necessary because state courts sometimes used the term alimony indiscriminately 407_f3d_186 3d cir aff’g tcmemo_2005_575 congress eliminated any consideration of intent in determining the deductibility of a payment as alimony in favor of a more straightforward objective test that rests entirely on the fulfillment of the explicit requirements set forth in sec_71 123_tc_258 citing hoover v commissioner f 3d pincite baker v commissioner tcmemo_2000_164 nelson v commissioner tcmemo_1998_268 see also rosenthal v commissioner tcmemo_1995_603 whether or not the parties intended for the payments to be deductible to petitioner we must focus on the legal effect of the agreement in determining whether the payments meet the criteria under sec_71 iii deductible_alimony payments for federal_income_tax purposes pursuant to sec_215 there shall be allowed as a deduction an amount equal to the alimony payments paid during an individual’s taxable_year for purposes of sec_215 the term alimony means any alimony as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 sec_71 defines alimony as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment satisfies all of these factors then the payment is alimony if it fails to satisfy any one of these factors then the payment is not alimony jaffe v commissioner tcmemo_1999_196 in this case that subparagraphs a b and c are all satisfied is not in dispute the issue before us is whether petitioners’ payments to ms wozniak satisfy subparagraph d of sec_71 in prior cases considering the same question the courts have applied the following sequential approach the court first looks for an unambiguous termination provision in the divorce decree if there is no unambiguous termination provision then the court looks to whether the payments would terminate at the payee’s death by operation of state law and if state law is unclear the court will look solely to the divorce decree to determine whether the payments would terminate at the payee’s death see kean v commissioner f 3d pincite 45_fedappx_700 9th cir 293_f3d_1208 10th cir aff’g tcmemo_1999_293 hoover v commissioner f 3d pincite leventhal v commissioner tcmemo_2000_92 while we will consider state law when there is no unambiguous termination provision in the divorce decree we will not engage in the very sort of subjective inquiry that had prompted the revision of sec_71 hoover v commissioner f 3d pincite therefore when state law is ambiguous as to the termination of payments upon the death of the payee we will not engage in complex subjective inquiries under state law rather we will read the divorce instrument and make our own determination based on the language of the document id see also fithian fed appx pincite in this case both the msa and final judgment provide that mr rood was to make non-modifiable lump sum alimony payments to ms wozniak neither document makes any reference to whether the obligation to make the payments would terminate upon the death of ms wozniak because the divorce documents are silent as to whether the obligation to make the payments would terminate upon ms wozniak’s death we turn to florida law to answer that question in a dissolution of marriage action the florida trial_court is vested with broad discretion to achieve equity when dividing property between the parties and when granting alimony estate of gary v commissioner tcmemo_1991_38 citing kaylor v kaylor so 2d fla dist ct app florida recognized three types of alimony in 2003--permanent periodic rehabilitative and lump-sum alimony the trial_court may award alimony in any combination thereof fla stat ann sec_61 west kirchman v kirchman so 2d fla dist ct app permanent alimony is an allowance for the support and maintenance of a spouse during his or her lifetime cann v cann so 2d fla dist ct app the obligation for periodic alimony afforded by a final divorce decree terminates upon the death of the payee spouse see in re estate of freeland so 2d fla van boven v first nat’l bank in palm beach so 2d fla dist ct app rehabilitative alimony has been defined as alimony paid for the purpose of rehabilitating the spouse to whom it is awarded such as financially supporting an ill spouse until health is restored or financially supporting a spouse until he or she can be trained for employment or in some circumstances until the spouse has a reasonable_time to recover from the trauma of the dissolution cann v cann so 2d pincite furthermore the test for determining whether alimony provisions are nonmodifiable lump-sum alimony is as follows-- a lump-sum alimony award discharges the payor from further liability for the recipient party’s support an award of lump-sum alimony vests in the recipient at the time of the final decree of dissolution and is not subject_to defeasance or modification lump-sum alimony is essentially payment of a definite sum and is in the nature of a final property settlement hence an award of lump-sum alimony creates a vested right which survives death and is not terminable on the recipient party’s remarriage filipov v filipov so 2d fla dist ct app see canakaris v canakaris so 2d fla newsome v newsome so 2d fla dist ct app cann v cann so 2d pincite although an existing vested interest is not as a general matter necessary for an award of lump-sum alimony the fact of granting a lump-sum award in the final judgment itself actually creates a vested right in the receiving party which is neither terminable upon a spouse’s remarriage or death nor subject_to modification hannon v hannon so 2d fla dist ct app citing canakaris v canakaris so 2d pincite thus in awarding lump- sum alimony the court is effectually deciding that the particular amount awarded should not be modified instead it should be made absolute--ie placed beyond the powers of the trial judge to change it id where a decree awards an allowance in gross even though it is made payable in installments the right becomes vested in the payee and the obligation of the payor has every element of finality id pincite petitioners invite us to consider extrinsic evidence in determining the nature of the payments however the congressional amendments to sec_71 as well as our judicial precedents make clear that we should not engage in subjective inquiries in determining whether the obligation to make payments under a divorce decree would terminate upon the death of the payee spouse the intent of the parties is irrelevant in determining whether such an obligation would terminate at death therefore we do not consider the settlement negotiation letters florida law is clear that the obligation to pay lump-sum alimony granted in a divorce decree does not terminate upon the death of the payee spouse the msa the final judgment and the income deduction order all order mr rood to pay nonmodifiable lump-sum alimony to ms wozniak moreover petitioners’ payments in this case cannot be rehabilitative alimony because there is no specific finding by the trial_court regarding the need for rehabilitation or a plan to do so and thus the payments are not tied to any specific rehabilitative purpose kirchman v kirchman so 2d pincite the payments were for the sum of dollar_figure at the rate of dollar_figure per month until paid in full accordingly we find that the payments were for a definite sum and in the nature of a final property settlement and therefore were lump-sum alimony payments under florida law--the payments would not terminate upon the death of ms wozniak and are therefore nondeductible petitioners cite filipov v filipov so 2d pincite newsome v newsome so 2d pincite and canakaris v canakaris so 2d pincite for the proposition that the nature of the payments should be determined by whether the final judgment is modifiable however in canakaris the court merely indicated that it may expressly retain jurisdiction to terminate lump-sum alimony installment payments upon the death of a spouse when the parties agree to such a provision in a property settlement agreement in this case the parties agreed that the lump-sum alimony payments were nonmodifiable moreover in filipov and newsome the courts were deciding whether payments were periodic alimony or lump-sum alimony when the payments were vaguely defined in the divorce documents in this case all three agreements state that the payments were nonmodifiable lump sum alimony petitioners’ arguments to the contrary are rejected finally even if florida law was unclear concerning whether the payments at issue were lump-sum alimony when state law is ambiguous we look only to the express language in the divorce documents to determine whether the payments would terminate upon the death of the payee looking only to the divorce documents we find that petitioners’ payments qualified as lump-sum alimony and the obligation to pay them would not terminate upon the death of ms wozniak iv conclusion petitioners have failed to designate any specific facts in dispute that would indicate that there is a genuine issue for trial therefore we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law under florida law the payments at issue were made pursuant to an obligation to pay lump-sum alimony florida law is clear that the obligation to pay lump-sum alimony does not terminate upon the death of the payee spouse therefore petitioners’ dollar_figure monthly payments in are not deductible_alimony for purposes of sec_71 to reflect the foregoing an appropriate order and decision will be entered
